Citation Nr: 1516389	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  10-43 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for coronary artery disease.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.  Service personnel records indicate that entered the Naval Reserve the day after his discharge from active duty service and that he remained in the Reserve until July 2002.  During his Reserve service, the Veteran had active duty for training (ACDUTRA) in May 1989, September 1989, August 1991, July 1993 (with release date August 1, 1993), July 1994, February 1996, and June 1997, and annual training (AT) in July 1998 and September 2000.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and Roanoke, Virginia, in June 2003, July 2011 and August 2012.  The RO in Houston currently has jurisdiction of the claims.

The June 2003 rating decision issued by the Houston RO denied service connection for a left shoulder disorder.  In a December 2003 statement, the Veteran alleged that clear and unmistakable error (CUE) had been committed in denying his claim.  The Board is broadly construing this statement as a notice of disagreement (NOD) as to the June 2003 rating decision.  Given the foregoing, the issue has been styled as an original claim rather than as one to reopen.  

The July 2011 rating decision issued by the Roanoke RO comprised a special review of the Veteran's previously denied claim for service connection for coronary artery disease pursuant to the case Nehmer v. Department of Veterans Affairs.  The previous denial was confirmed and continued.  Given the foregoing, the issue has been styled as an original claim rather than as one to reopen.  

The August 2012 rating decision issued by the Houston RO declined to reopen the previously denied claims for service connection for hypertension and a low back disorder.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2014.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The claims for entitlement to service connection for a left shoulder disorder and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2010 rating decision declined to reopen the previously denied claim for entitlement to service connection for hypertension on the basis that the Veteran had not submitted new and material evidence, while noting that the claim had previously been denied on the basis that hypertension had not been diagnosed within one year of the Veteran's discharge from active duty service, did not occur in and was not caused by service, and was not a disease associated with herbicide exposure.  

2.  Additional evidence submitted since August 2010 on the issue of service connection for hypertension does not raise a reasonable possibility of substantiating the claim.

3.  An August 2010 rating decision declined to reopen the previously denied claim for entitlement to service connection for a low back disorder on the basis that the Veteran had not submitted new and material evidence and in the absence of evidence showing the condition was incurred in service or diagnosed within a year of the Veteran's discharge from active duty service.  

3.  Additional evidence submitted since August 2010 on the issue of service connection for a low back disorder is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

4.  The probative evidence of record does not establish that the Veteran's low back disorder had its onset in service or was aggravated during Reserve service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been submitted to reopen the claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the duty to notify was satisfied by a letters sent to the Veteran in May 2011, April 2012 and August 2012 with regard to the claims to reopen to establish service connection for hypertension and a low back disorder.  Each of these letters addressed all of the notice elements, to include those required by Kent, and were sent prior to the issuance of the August 2012 rating decision that is the subject of this appeal.  

The duty to assist was also met in this case.  VA has obtained service treatment records, to include from the Veteran's service in the Naval Reserve; assisted the appellant in obtaining evidence; afforded the appellant physical examinations in conjunction with his claims to reopen; and afforded the appellant the opportunity to give testimony.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in May 2014 as it pertains to the claim to reopen to establish entitlement to service connection for a low back disorder is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considered all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for any opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim to reopen to establish service connection for a low back disorder has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that the VA examination obtained in June 2012 in conjunction with the claim to reopen to establish service connection for hypertension did not provide an opinion regarding the etiology of the Veteran's hypertension.  There is no prejudice with proceeding with the examination of record as VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All known and available records relevant to the issues being adjudicated in this decision have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  As VA has substantially complied with the notice and assistance requirements, the appellant is not prejudiced by a decision on the claims being adjudicated at this time.  

Claims to Reopen

The Veteran seeks to establish service connection for hypertension and a low back disorder.  The RO initially declined to reopen the claims and continued the denials issued in prior final decisions.  The claim for service connection for a low back disorder was subsequently reopened by the RO in a June 2014 statement of the case (SOC).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In an August 2010 rating decision, the RO declined to reopen the previously denied claim for entitlement to service connection for hypertension on the basis that the Veteran had not submitted new and material evidence, while noting that the claim had previously been denied on the basis that hypertension had not been diagnosed within one year of the Veteran's discharge from active duty service, did not occur in and was not caused by service, and was not a disease associated with herbicide exposure.  The RO also declined to reopen the previously denied claim for entitlement to service connection for a low back disorder on the basis that the Veteran had not submitted new and material evidence and in the absence of evidence showing the condition was incurred in service or diagnosed within a year of the Veteran's discharge from active duty service.  The Veteran did not appeal the decision and it became final.

The Veteran filed a claim to reopen to establish service connection for hypertension and a low back disorder in April 2011, and this appeal ensues from the August 2012 rating decision issued by the Houston, Texas, RO, which declined to reopen the claims.  As noted above, the claim for service connection for a low back disorder was subsequently reopened by the RO in a June 2014 SOC, which denied it on the merits.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2014).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the August 2010 denial of service connection for hypertension was that the Veteran had not submitted new and material evidence.  It was also noted that the claim had previously been denied on the basis that hypertension had not been diagnosed within one year of the Veteran's discharge from active duty service, did not occur in and was not caused by service, and was not a disease associated with herbicide exposure.  Evidence before the RO in August 2010 included the Veteran's service treatment records from his active duty service, which show blood pressure readings of 120/80 at the time of a November 1966 entrance examination, 120/80 in March 1970, and 110/78 at the time of a July 1970 discharge examination.  See reports of medical examination; health record.  Evidence before the RO in August 2010 also included the Veteran's treatment records from his service in the Naval Reserve.  At the time of a February 1974 examination, the Veteran's blood pressure was 152/90 and a family history positive for hypertension was noted.  The examiner noted that the Veteran had borderline elevated blood pressure.  See report of medical examination.  On subsequent examinations, the Veteran had blood pressure readings of 116/70, 146/86, 144/90 and 132/94.  See reports of medical examination dated March 1975, November 1987, July 1988 and April 1989.  A VA treatment record dated in 1985 (the month is illegible) contains a diagnosis of hypertension.  

Evidence before the RO in August 2010 on the issue of hypertension also included Reserve examinations dated in May 1991 and May 1995.  The Veteran's blood pressure was 138/80 in May 1991 and 142/88 in May 1995.  He reported high blood pressure on both occasions and during the May 1991 examination, it was noted that the Veteran's history of hypertension was controlled on medication.  See reports of medical examination and history.  Reserve service treatment records document that the Veteran got a waiver for hypertension in February 1996 and that he was followed for hypertension during ACDUTRA service in Guam that same month.  During examinations dated subsequent to his ACDUTRA in Guam, the Veteran had blood pressure readings of 126/90, 136/88 and 128/78.  See reports of medical examination dated April 1998, March 2000 and November 2001.  The evidence before the RO in August 2010 also included an April 2003 VA diabetes mellitus examination report, during which the Veteran was diagnosed with hypertension and the examiner provided an opinion that there was no etiological relationship between the diabetes and hypertension.  

The basis of the August 2010 denial of service connection for a low back disorder was that the Veteran had not submitted new and material evidence and because there was no evidence showing the condition was incurred in service or diagnosed within a year of the Veteran's discharge from active duty service.  Evidence before the RO in August 2010 included the Veteran's service treatment records from his active duty service, which reveal that the Veteran was seen with complaint of low back pain in October 1968, at which time it was noted that he had a previous history of the same from an old football injury.  Examination showed minimal spasm.  No diagnosis or assessment was made.  See sick call treatment record.  Clinical evaluation of the Veteran's spine was normal at the time of his July 1970 discharge examination and there were no complaints or findings made in relation to his low back at that time.  See report of medical examination.  Evidence before the RO in August 2010 also included the Veteran's treatment records from his service in the Naval Reserve.  The Veteran was seen in July 1997 with complaint of low back pain, at which time the impression was paraspinal low muscle strain.  An October 1997 Reserve record indicated that the Veteran injured his lower back on ACDUTRA.  

The evidence before the RO in August 2010 on the issue of the low back also included an April 2003 VA diabetes examination, during which the Veteran reported injuring his lower back in 1969 throwing projectiles off a ship.  He reportedly saw a doctor while on active duty and was given aspirin.  The Veteran indicated that he had chronic low back pain and was last seen by his private doctor for low back pain 10 years ago.  He stated he took Tylenol as needed for back pain.  Following physical evaluation, the assessment was musculoskeletal problems, see orthopedic evaluation.  A VA spine examination was also conducted in April 2003.  The Veteran related a history of difficulty with his lower back beginning in service.  He indicated that he sought medical attention and was treated with medications with followup on two occasions.  The Veteran stated that he had had no followup since the early 1970s.  At the time of the April 2003 VA examination, the Veteran reported intermittent low back pain with no radicular symptoms.  He describes aching pain in the lower back, worse with bending, lifting, or stooping.  The examiner conducted a physical examination and reported that x-rays of the lumbar spine revealed a moderate amount of degenerative disk changes at L5-S1, more than L4-5.  The impression was history of low back strain, now with degenerative disk disease, lumbar spine.  No opinion on etiology was provided.  

The evidence added to the record since the August 2010 denial of service connection for hypertension includes VA treatment records, a written statement submitted by the Veteran, a VA Disability Benefits Questionnaire (DBQ) report, and the Veteran's December 2014 testimony.  The evidence added to the record since the issuance of the August 2010 rating decision was not previously of record and is thus considered new.  However, none of it is considered material to the claim for service connection for hypertension because it could not reasonably substantiate the claim were it to be reopened.  This is so because while the VA records document that the Veteran has received continued treatment for hypertension, they are devoid of evidence that hypertension was diagnosed within a year of the Veteran's discharge from active duty service or that the Veteran's hypertension was incurred in or caused by service.  See also June 2012 VA hypertension DBQ.  

In addition, the assertions raised by the Veteran in attempting to reopen his claim for service connection for hypertension are not material.  The Veteran alleges that he was treated for hypertension in service and was placed on medication due to high blood pressure.  See January 2013 notice of disagreement.  While this assertion is deemed credible for the purpose of determining whether new and material evidence has been submitted, see Justus 3 Vet. App. at 510, it is essentially cumulative of evidence considered by the RO in August 2010, since the RO reviewed the service treatment records to ascertain whether hypertension was incurred in service.  When considered with previous evidence of record, the new lay statement does not relate to an unestablished fact necessary to substantiate the claim for hypertension.  

At this juncture, the Board notes that the presumptions of soundness and aggravation are inapplicable to periods of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Although the claimant does not need to show that his ACDUTRA training proximately caused the worsening of any preexisting disability, the definition of aggravation does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the preexisting condition and the period of ACDUTRA.  Donnellan, 24 Vet. App. at 173-174 (citing the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)).  This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  See id.  The claimant has the burden to establish that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan, 24 Vet. App. at 175.  In this case, there is no evidence that the Veteran's hypertension was aggravated beyond the natural progress of that condition during a period of ACDUTRA.  

The Board acknowledges that the August 2010 denial of service connection for hypertension was based in part on the fact that hypertension is not a disease associated with herbicide exposure.  The same remains true at the present time.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, the Veteran is not presumed to have been exposed to herbicides during his active duty service.  Although he was on board a ship that traveled near the Republic of Vietnam, the Veteran has indicated that the ship did not dock in the waters of Vietnam and he has denied going inland.  See June 2011 VA Form 21-0820.  Given the foregoing, he cannot establish service connection for hypertension with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim for entitlement to service connection for hypertension and that the claim to reopen must be denied.

The evidence added to the record since the August 2010 denial of service connection for a low back disorder includes VA treatment records, a written statement submitted by the Veteran, a VA DBQ report, and the Veteran's December 2014 testimony.  This evidence was not previously of record and is thus considered new.  The Veteran testified in December 2014 that he injured his back during active duty service and that it was aggravated during his service in the Naval Reserve.  This assertion was not raised previously and is considered material, as it raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.  Having found that new and material evidence has been presented, reopening of the claim for entitlement to service connection for a low back disorder is in order.  Since the RO denied the claim on the merits in a June 2014 SOC, it is not prejudicial for the Board to adjudicate this claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran initially claimed that he was entitled to service connection for a low back disorder based on his active duty service.  See VA Form 21-526 received October 1985.  In December 2014, he testified that he had back injury in service from playing football during service (as opposed to prior to service) and that he also injured his back on board ship when his back went out while he was loading and unloading supplies.  The Veteran indicated that his treatment involved aspirin and lying down and that he had problems off and on since then and that his back was aggravated during his Reserve service.  See hearing transcript.  

As noted above, the Veteran's service treatment records from his active duty service reveal that he was seen with complaint of low back pain in October 1968, at which time it was noted that he had a previous history of the same from an old football injury.  Examination showed minimal spasm.  No diagnosis or assessment was made.  See sick call treatment record.  Clinical evaluation of the Veteran's spine was normal at the time of his July 1970 discharge examination and there were no complaints or findings made in relation to his low back at that time.  See report of medical examination.  

The Veteran's treatment records from his service in the Naval Reserve reveal that he was seen in July 1997 with complaint of low back pain, at which time the impression was paraspinal low muscle strain.  An October 1997 Reserve record indicated that the Veteran injured his lower back on ACDUTRA.  

The post-service (to include post-Reserve service) evidence of record includes an April 2003 VA diabetes examination, during which the Veteran reported injuring his lower back in 1969 throwing projectiles off a ship.  He reportedly saw a doctor while on active duty and was given aspirin.  The Veteran indicated that he had chronic low back pain and was last seen by his private doctor for low back pain 10 years ago.  He stated he took Tylenol as needed for back pain.  Following physical evaluation, the assessment was musculoskeletal problems, see orthopedic evaluation.  A VA spine examination was also conducted in April 2003.  The Veteran reported a history of difficulty with his lower back beginning in service.  He indicated that he sought medical attention and was treated with medications with followup on two occasions.  The Veteran stated that he had had no followup since the early 1970s.  The examiner conducted a physical examination and reported that x-rays of the lumbar spine revealed a moderate amount of degenerative disk changes at L5-S1, more than L4-5.  The impression was history of low back strain, now with degenerative disk disease, lumbar spine.  No opinion on etiology was provided.  

The Veteran underwent a VA back conditions DBQ in May 2014, at which time he was diagnosed with degenerative arthritis of the spine and spondylosis L5-S1.  Following a detailed physical examination, the examiner provided an opinion that the Veteran's low back condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that while the Veteran was seen for this complaint during active duty, it was a one-time uncomplicated event and was not mentioned on the exit physical exams.  The examiner further noted that there were no abnormal findings on the date of evaluation, save for those related to normal aging process, and no evidence of chronic or on-going medical condition associated with and/or aggravated by Veteran's military service.  

The preponderance of the evidence of record does not support the claim for service connection for a low back disorder.  The Board acknowledges that active duty service treatment records document a complaint involving the low back in October 1968.  There is no indication, however, that the Veteran had chronic problems with his back during active duty service as this is the only record of complaint related to the low back and there were no complaints or findings made in relation to the Veteran's low back at the time of his July 1970 discharge examination, at which time clinical evaluation of his spine was normal.  There is also no indication that the Veteran had chronic problems with his back following his discharge from active duty service.  At the time of the April 2003 VA spine examination, the Veteran denied receiving any followup treatment since the early 1970s and during his December 2014 hearing, the Veteran reported back problems off and on, not continuously, since active duty service.  

The Board acknowledges that the Veteran has a current disability involving his low back.  There is no evidence establishing that the Veteran's current low back disability, diagnosed most recently as degenerative arthritis of the spine and L5-S1 spondylosis, is related to the documented in-service complaint of low back pain in October 1968.  Rather, the examiner who conducted the May 2014 back DBQ determined that the Veteran's current low back condition was not incurred in or caused by the claimed in-service injury, event or illness because the October 1968 event was a one-time, uncomplicated event, because there was no mention of back problems at the time of the Veteran's exit physical exam, and the only abnormal findings related to the back noted at the time of the May 2014 examination were related to the normal aging process.  

The Board also acknowledges that the Veteran sought treatment during his Reserve service when he was seen in July 1997 with complaint of low back pain, at which time the impression was paraspinal low muscle strain.  The Board also acknowledges that an October 1997 Reserve record indicated that the Veteran injured his lower back on ACDUTRA.  As noted above, the presumptions of soundness and aggravation are inapplicable to periods of ACDUTRA; the claimant is required to establish that there is a causal relationship between the worsening of the preexisting condition and the period of ACDUTRA; and the claimant has the burden to establish that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  See Smith, 24 Vet. App. at 40; Donnellan, 24 Vet. App. at 173-174, 175.  In this case, the Veteran has asserted that his back was aggravated during Reserve service.  While the Board acknowledges the Veteran's belief in this assertion, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion that his current condition was aggravated during Reserve service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In addition, the Board attaches greater probative weight to the opinion of the May 2014 VA examiner, who determined that there was no evidence of an on-going medical condition aggravated by the Veteran's military service, than to the Veteran's statements made in connection to his claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In sum, there is no competent or probative evidence that the Veteran's low back disorder was aggravated beyond the natural progress of that condition during a period of ACDUTRA.  

In the absence of any competent and probative evidence establishing that the Veteran's current low back disorder is the result of injury to the Veteran's back sustained during active duty service, or that the Veteran's low back was aggravated during ACDUTRA service in the Naval Reserve, service connection is not warranted on a direct basis and the claim must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

New and material evidence has not been received to reopen the claim for service connection for hypertension.  The request to reopen this claim is denied.

Service connection for a low back disorder is denied.  


REMAND

Additional development is needed before the Board can adjudicate the claims for service connection for a left shoulder disorder and coronary artery disease.  

The Veteran underwent a VA diabetes mellitus examination in April 2003, at which time his claims folder was not available for review.  The examiner provided a diagnosis of coronary artery disease and was of the opinion that it was as likely as not secondary to type II diabetes mellitus.  

The Veteran was seen during active duty service on several occasions with complaints of chest pain.  See service treatment records dated March 1969, April 1969 and March 1970.  In the March 1969 and 1970 records, he reported a murmur as a child.  An October 1997 Reserve record documents the Veteran's complaint of chest pain and a November 2001 Reserve examination report noted coronary artery disease.

On remand, another VA examination should be afforded to the Veteran to ascertain whether his coronary artery disease is related to the complaints of chest pain made during active duty service.  

Another VA examination should also be afforded to the Veteran in regards to his claim for service connection for a left shoulder disorder.  This will allow the Board to ascertain whether the Veteran has a current left shoulder disorder related to findings of left shoulder impingement syndrome noted during the Veteran's September 2000 annual training, which is especially important given that the Veteran testified in December 2014 that his left shoulder was "healed pretty much, but it still not 100 percent."  The Board notes that an April 2001 left shoulder magnetic resonance imaging showed findings consistent with tendinopathy of the supraspinatus tendon and that the Veteran underwent arthroscopy and subacromial decompression surgery on his left shoulder in November 2001.  During the April 2003 VA joints examination, the Veteran was diagnosed with history of impingement syndrome, left shoulder, status post subacromial decompression, with mild residual symptoms.  

Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Houston VAMC, dated since July 2012.  

2.  Schedule the Veteran for a VA examination of his heart, preferably by a cardiologist.  The electronic claims files must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's coronary artery disease had its onset during active duty service (November 1966 to August 1970) or is related to any in-service disease, event, or injury, to include the in-service complaints of chest pain in March 1969, April 1969 and March 1970.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

3.  Schedule the Veteran for a VA examination of his left shoulder, preferably by an orthopedist.  The electronic claims files must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner should identify all current disorders of the left shoulder and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any left shoulder disorder had its onset during the Veteran's September 2000 annual training or is related to any in-service disease, event, or injury during the September 2000 annual training.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


